Information to identify the case:
Debtor 1              Billie Powers                                               Social Security number or ITIN   xxx−xx−1900
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Michigan

Case number: 19−46340−mar



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Billie Powers

                                                                          By the court: /s/ Mark A. Randon
           8/6/19                                                                       United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1



        19-46340-mar                Doc 15          Filed 08/08/19     Entered 08/09/19 00:53:24             Page 1 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



     19-46340-mar         Doc 15      Filed 08/08/19    Entered 08/09/19 00:53:24       Page 2 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 19-46340-mar
Billie Powers                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 06, 2019
                                      Form ID: 318                       Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 08, 2019.
db             +Billie Powers,   1274 Galloway Circle,    Pontiac, MI 48340-2182
25919953       +Asset Acceptance LLC,   320 E Big Beaver, Suite 300,    Troy, MI 48083-1271
25919957        Elizabeth Smith, Esq.,   PO Box 2044,   Warren, MI 48090-2044
25919960       +Mid-Michigan Credit Bureau,   PO Box 130,    Saint Johns, MI 48879-0130
25919962        Orchard Lake Footcare,   3206 Orchard Rd,    Orchard Lake, MI 48324
25919964       +Radius Global Solutions LLC,   PO Box 390846,    Minneapolis, MN 55439-0846

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25919954       +EDI: CAPITALONE.COM Aug 07 2019 04:23:00       Capital One,   PO Box 30281,
                 Salt Lake City, UT 84130-0281
25919955       +E-mail/Text: bankruptcy_notices@cmsenergy.com Aug 07 2019 00:38:11        Consumers Energy,
                 PO Box 740309,    Cincinnati, OH 45274-0309
25919956       +EDI: DTEE.COM Aug 07 2019 04:23:00       DTE Energy,   1 Energy PLZ #WCB2106,
                 Detroit, MI 48226-1221
25919958        E-mail/Text: bankruptcy@genisyscu.org Aug 07 2019 00:39:05        Genisys Credit Union,
                 50 W Big Beaver,    Troy, MI 48084-5202
25919959       +EDI: IIC9.COM Aug 07 2019 04:23:00       IC Systems Inc.,   PO Box 64378,
                 Saint Paul, MN 55164-0378
25919961       +EDI: MID8.COM Aug 07 2019 04:23:00       Midland Funding LLC,   2365 Northside Drive, Ste. 300,
                 San Diego, CA 92108-2709
25919963        EDI: PRA.COM Aug 07 2019 04:23:00      Portfolio Recovery,    120 Corporate Blvd,
                 Norfolk, VA 23502
25923175       +EDI: PRA.COM Aug 07 2019 04:23:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
25919965       +EDI: VERIZONCOMB.COM Aug 07 2019 04:23:00       Verizon Wireless,    PO Box 26055,
                 Minneapolis, MN 55426-0055
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 6, 2019 at the address(es) listed below:
              Stuart A. Gold   trusteegold@glmpc.com, MI33@ecfcbis.com
              Thomas Hensel, Jr.    on behalf of Debtor Billie Powers tom@hensellawoffice.com,
               R48811@notify.bestcase.com
                                                                                            TOTAL: 2




            19-46340-mar           Doc 15        Filed 08/08/19         Entered 08/09/19 00:53:24                 Page 3 of 3
